DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2020 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 11 and 22 are objected to because of the following informalities:  claims 11 and 22 recite claim limitation “wherein the computing device is a comprises a regulated gaming machine”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-12, 14-17, and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over VANN [US20180047253], in view of Gupta et al. [US20180336765], hereinafter Gupta.
Regarding claim 1, VANN discloses a computer-implemented method of operating a computing device (Fig. 2), comprising: 
conducting a skill-based bonus game that awards portions of the incremented progressive jackpot based on skillful inputs of a player”, and [0056], “the player is awarded a credit value associated with each alien sprite 158 that is destroyed”); 
configuring the wager-based and skill-influenced game to operate in a first wager-based state in which a skill of the player affects whether and/or a degree to which player interactions with the wagering opportunities are determined to be successful ([0055], “Game play during the skill-based bonus game is substantially similar to the original arcade version of "Space Invaders". In this case, a plurality of discrete elements, represented by a wave of alien sprites 158, move horizontally back and forth while advancing towards the bottom of the display”, [0056], “the player is awarded a credit value associated with each alien sprite 158 that is destroyed”, and [0077], “when under-holding, the weighting of the distribution of the increments may be shifted to targets requiring more skill to hit, as illustrated by FIG. 11C”); 
enabling game play of the game configured in the first wager-based state, receiving player interactions with the wagering opportunities via a player interface of the computing device while the game is configured in the first wager-based state and randomly rewarding the player in the first wager- based state for player interactions determined to be successful ([0055], “A UFO sprite 160 may also fly across the top of the display at random or scripted intervals of gameplay that provides a mystery prize if shot, which will be discussed in more detail later” and [0057], “Referring to FIG. 8, a control interface 170 for providing skillful inputs for the skill-based bonus game is shown. The control interface 170 is displayed on a touchscreen in place of physical buttons, as previously discussed in relation to FIG. 5. The control interface 170 includes direction control buttons 172, 174 to move the cannon left or right across the bottom of the display”); 
configuring the wager-based and skill-influenced game to operate in a second wager-based state in which effects of the player's skill are decreased relative to the first wager-based state ([0076], “FIG. 11B illustrates an "over-holding" weighting of the distribution of the increments that favors the lower rows. Since more skill is necessary to hit a target on an upper row than to hit one on a lower row, gradually placing more of the increments on the easier to hit targets should improve the RTP to the player since the player will win more credits during play of the bonus game”); 
enabling game play of the game configured in the second wager-based state, receiving player interactions with the wagering opportunities via the player interface while the game is configured in the second wager-based state, decreasing the effects of the player's skill and randomly rewarding the player in the second wager-based state for player interactions determined to be successful ([0057], “Referring to FIG. 8, a control interface 170 for providing skillful inputs for the skill-based bonus game is shown. The control interface 170 is displayed on a touchscreen in place of physical buttons, as previously discussed in relation to FIG. 5. The control interface 170 includes direction control buttons 172, 174 to move the cannon left or right across the bottom of the display”); and 
upon occurrence of a predetermined action or event, reconfiguring the wager-based and skill- influenced game to operate in the first wager-based state and re-enabling game play of the wager-based and skill-influenced game to operate in the first wager-based state ([0069], “the machine monitors RTP and periodically makes adjustments that will tend to alter the RTP so that it stays within the desired boundaries”).
However, VANN does not explicitly disclose that effects of the player's skill are upon determinations of whether and/or a degree to which player interactions with the wagering opportunities are determined to be successful as furthering a narrative of the game, such that 
Nevertheless, Gupta teaches in a like invention, the effects of the player's skill are upon determinations of whether and/or a degree to which player interactions with the wagering opportunities are determined to be successful as furthering a narrative of the game, such that the received player interactions with the wagering opportunities are more successful during game play of the game in the second wager- based state than during game play of the game in the first wager-based state ([0035], “As one example, the selected odds might be 50%. Relative to skill-based event in which players putt a golf ball into a hole, Player A might have a skill level of 10 and Player B might have a skill level of 5. Thus, the skill-based event presented to Player A might be one where Player A is required to putt a golf ball into a hole which his 20 feet away (where it is determined that based upon Player A's skill, Player A has a 50-50% chance) and Player B is required to putt a golf ball into a hole which is only 10 feet away (where it is determined that based upon Player B's skill, Player B has the same 50-50% chance of success)” --- Player B’s 10 feet away operation is as successful as Player A’s 20 feet away operation, so the received player interactions (10 feet operation) with the wagering opportunities in Player B’s state are more successful than in Player A’s state).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer-implemented method disclosed by VANN to have the received player interactions with the wagering opportunities are more successful during game play of the game in one state than during game play of the game in another state, as taught by Gupta, in order to provide another way to control the RTP during 
Regarding claim 3, the combination of VANN and Gupta discloses the computer-implemented method of claim 1, wherein decreasing the effects of the player's skill minimizes the effects thereof such that, in the second wager-based state, rewards to the player in the second wager-based state are maximized (VANN, [0083], “If over-holding, the instructions further cause the processors to modify an aspect of the skill-based game that will increase its likely RTP”).
Regarding claim 4, the combination of VANN and Gupta discloses the computer-implemented method of claim 1, wherein the predetermined action or event comprises an end of a predetermined time period (VANN, [0069], “the machine monitors RTP and periodically makes adjustments that will tend to alter the RTP so that it stays within the desired boundaries”).
Regarding claim 5, the combination of VANN and Gupta discloses the computer-implemented method of claim 1, wherein the predetermined action or event is related to an amount of rewards awarded to the player (VANN, [0069], “the machine monitors RTP and periodically makes adjustments that will tend to alter the RTP so that it stays within the desired boundaries”).
Regarding claim 6, the combination of VANN and Gupta discloses the computer-implemented method of claim 1, wherein configuring the wager-based and skill-influenced game to operate in the second wager-based state is executed when an actual return to player (RTP) drops below a predetermined RTP threshold during game play (VANN, [0076], “FIG. 11B illustrates an "over-holding" weighting of the distribution of the increments that favors the lower rows” and [0083], “Specifically, the instructions cause the processors to compare the current RTP to the desired RTP to determine if the machine is over-holding by more than a certain tolerance, for example, returning more than 5% below the desired RTP (step 1220)”).
claim 8, the combination of VANN and Gupta discloses the computer-implemented method of claim 1 wherein, during game play of the game configured in the second wager-based state, rewarding the player in the second wager-based state for player interactions determined to be successful comprises rewarding the player at a highest possible return to player (RTP) of the game (VANN, [0083], “If over-holding, the instructions further cause the processors to modify an aspect of the skill-based game that will increase its likely RTP”).
Regarding claim 9, the combination of VANN and Gupta discloses the computer-implemented method of claim 1, wherein reconfiguring the wager-based and skill-influenced game to operate in the first wager-based state is executed upon occurrence of a predetermined in-game event while the game is configured in the second wager-based state (VANN, [0069], “the machine monitors RTP and periodically makes adjustments that will tend to alter the RTP so that it stays within the desired boundaries”).
Regarding claim 10, the combination of VANN and Gupta discloses the computer-implemented method of claim 1, wherein the computing device is a general purpose computer configured as a regulated gaming machine (VANN, abstract, “A gaming system comprising a regulated gaming machine primarily dedicated to playing at least one casino wagering game”).
Regarding claim 11, the combination of VANN and Gupta discloses the computer-implemented method of claim 1, wherein the computing device is a comprises a regulated gaming machine (VANN, abstract, “A gaming system comprising a regulated gaming machine primarily dedicated to playing at least one casino wagering game”).
Regarding claims 12, 14-17, and 19-22, please refer to the claim rejections of claims 1, 3-6 and 8-11.
Regarding claim 23, please refer to the claim rejection of claim 1.

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over VANN, in view of Gupta, further in view of BRUNET DE COURSSOU et al. [US20090131158], hereinafter BRUNET DE COURSSOU.
Regarding claim 7, the combination of VANN and Gupta discloses the computer-implemented method of claim 1. However, the combination of VANN and Gupta does not disclose wherein configuring the wager-based and skill-influenced game to operate in the second wager-based state is executed when an actual return to player (RTP) rises above a predetermined RTP threshold during game play. 
Nevertheless, BRUNET DE COURSSOU teaches in a like invention, multiple RTP ranges, wherein players exhibiting no or low skill may be assigned a RTP range with lower average RTP and players exhibiting greater skill may be assigned a RTP range with higher average RTP ([0097], “players exhibiting no or low skill may be assigned an average RTP percentage of, for example, 92 which may be associated with a dynamic reward table 1908 … players exhibiting greater skill may be assigned an average RTP percentage of, for example, 98 and that average RTP percentage may be associated with a dynamic reward table”).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer-implemented method disclosed by the combination of VANN and Gupta to have the multiple RTP ranges for players with different skills, as taught by BRUNET DE COURSSOU, in order to motivate the players to improve their skills during the play by providing more returns. 
Regarding claim 18, please refer to the claim rejection of claim 7.
Response to Arguments
Applicant’s arguments with respect to claim(s) rejections under 35 USC 102 have been considered but are moot in view of new ground of rejections.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUAN ZHANG whose telephone number is (571)272-1375.  The examiner can normally be reached on 8:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YINGCHUAN ZHANG/Examiner, Art Unit 3715